

114 S746 IS: Accelerating the End of Breast Cancer Act of 2015
U.S. Senate
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 746IN THE SENATE OF THE UNITED STATESMarch 16, 2015Mr. Grassley (for himself, Mr. Whitehouse, Mr. Heller, Mr. Reed, Ms. Collins, Mr. Brown, Mrs. Capito, Mr. Casey, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for the establishment of a Commission to Accelerate the End of Breast Cancer.
	
		1.Short
			 title; table of contents
			(a)Short
 titleThis Act may be cited as the Accelerating the End of Breast Cancer Act of 2015.
			(b)Table of
 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Establishment.Sec. 4. Purpose; duties.Sec. 5. Membership.Sec. 6. Powers.Sec. 7. Chairperson; program managers.Sec. 8. Coordination and nonduplication.Sec. 9. Evaluation of the Commission.Sec. 10. Authorization of funding.Sec. 11. Termination. 2.FindingsCongress makes the following findings:
 (1)In the United States, the chance of a woman developing breast cancer during her lifetime has increased from 1 in 11 in 1975 to 1 in 8 today.
 (2)Worldwide, breast cancer is the most frequently diagnosed cancer in women with 1,700,000 new cancer cases diagnosed in 2012. Breast cancer is also one of the leading causes of cancer death in women, with 522,000 women dying from the disease worldwide in 2012, a 14 percent increase since 2008.
 (3)More than 90 percent of deaths from breast cancer are caused by metastasis, which occurs when cancerous cells spread to other organs or bone.
 (4)The National Cancer Institute estimated that breast cancer care in the United States costs $16,500,000,000 in 2010, and costs the Nation $12,100,000,000 in lost productivity. It is projected with no changes, the cost of breast cancer care will rise to at least $20,900,000,000 in 2020.
 (5)Over the past 40 years, very little has improved the incidence, morbidity, and mortality rates of breast cancer.
 (6)In recognition of the complexity of breast cancer, experts have identified the need to transform how research is conducted by engaging investigators from many disciplines.
 (7)Advances in understanding the progression of breast cancer, particularly metastasis, have the potential to translate to better understanding and preventing the spread of other types of cancer.
 3.EstablishmentThere shall be established a commission to be known as the Commission to Accelerate the End of Breast Cancer (in this Act referred to as the Commission).
		4.Purpose;
			 duties
 (a)PurposeThe purpose of the Commission shall be to help end breast cancer by January 1, 2020.
			(b)Duties
				(1)In
 generalThe Commission shall identify, recommend, and promote initiatives, partnerships, and research within the public and private sectors, basic and applied sciences, and epidemiology that can be turned into strategies to prevent breast cancer and breast cancer metastasis.
 (2)PriorityThe Commission shall give priority to initiatives, partnerships, and research that are—
 (A)not prioritized within the public sector; and
 (B)unlikely to be achieved by the private sector due to technical and financial uncertainty.
					(c)Strategic
 planNot later than 6 months after the appointment of the initial members of the Commission, the Commission shall submit to the President and to the relevant authorizing and appropriations committees of Congress, a description of the Commission’s strategic plan to advance the purpose described in subsection (a).
			(d)Annual
 reportNot later than January 15, 2016, and annually thereafter, the Commission shall submit an annual report to the President, Congress, and the public—
 (1)describing the Commission’s activities under this section, including its progress in achieving the purpose described in subsection (a); and
 (2)containing a full financial report, including a line item report of the Commission’s expenditures for the preceding year.
				5.Membership
			(a)Number;
 appointmentThe Commission shall be composed of not more than 10 members who shall be appointed by the President, with the advice and consent of the Senate, not later than 60 days after the date of enactment of this Act, in accordance with this section.
			(b)Representation
				(1)In
 generalEach member of the Commission shall be appointed to represent one of the following 3 categories:
 (A)Individuals who represent the interests of varied disciplines within the biomedical research field.
 (B)Individuals who represent the relevant varied disciplines outside of the biomedical research field.
 (C)Patient advocates, including individuals who—
 (i)represent a patient-led, patient-centered organization with a patient constituency either directly related to or relevant to breast cancer; and
 (ii)are trained, knowledgeable, and prepared to participate in the decision-making process of science and medicine.
						(2)Representation
 of membership categoriesOf the members of the Commission— (A)at least 1, but not more than 3, shall be appointed to represent the category described in paragraph (1)(A);
 (B)at least 1, but not more than 3, shall be appointed to represent the category described in paragraph (1)(B); and
 (C)at least 2, but not more than 4, shall be appointed to represent the category described in paragraph (1)(C).
					(c)Terms
				(1)In
 generalEach member of the Commission shall be appointed for a term of 3 years and may be reappointed.
 (2)VacanciesAny member of the Commission appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy in the Commission shall be filled in the manner in which the original appointment was made and shall not affect the power of the remaining members to execute the duties of the Commission.
 (d)QuorumThree members of the Commission shall constitute a quorum.
 6.PowersThe Commission shall have the following powers:
			(1)Hearings and
 other activitiesFor the purpose of carrying out its duties, the Commission may hold such hearings and undertake such other activities as the Commission determines to be necessary to carry out its duties.
			(2)Detail of
 Federal employeesUpon the request of the Commission, the head of any Federal agency is authorized to detail, without reimbursement, any of the personnel of such agency to the Commission to assist the Commission in carrying out its duties. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee.
			(3)Technical
 assistanceUpon the request of the Commission, the head of a Federal agency may provide such technical assistance to the Commission as the Commission determines to be necessary to carry out its duties.
			(4)Use of
 mailsThe Commission may use the United States mails in the same manner and under the same conditions as Federal agencies.
			(5)Obtaining
 informationThe Commission may secure directly from any Federal agency information necessary to enable it to carry out its duties, if the information may be disclosed under section 552 of title 5, United States Code. Upon request of the Chairperson of the Commission, the head of such agency shall furnish such information to the Commission.
			(6)Administrative
 support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission on a reimbursable basis such administrative support services as the Commission may request.
			7.Chairperson;
			 program managers
			(a)Chairperson
 (1)DesignationOf the members of the Commission appointed under section 5(a), the President shall at the time of the appointment, designate one such member to serve as the Chairperson of the Commission.
 (2)ResponsibilitiesThe responsibilities of the Chairperson shall include—
 (A)approving areas of study of the Commission based on criteria including scientific and technical merit, innovation, and impact;
 (B)developing criteria (including benchmarks) for assessing, and overseeing the assessment of, the progress of areas of study of the Commission;
 (C)terminating areas of study of the Commission that are not achieving the purpose described in section 4(a);
 (D)designating members of the Commission to act as program managers as described in subsection (b); and
 (E)appointing staff as necessary to aid in carrying out the purpose described in section 4(a).
					(b)Program
			 managers
				(1)In
 generalThe Chairperson of the Commission may designate members of the Commission who may act as program managers to oversee one or more areas of study of the Commission.
 (2)ResponsibilitiesA member designated under paragraph (1) shall, with respect to one or more areas of study, be responsible for the following:
 (A)Recommending novel proposals, projects, and collaborations based on scientific and technical merit to achieve the purpose described in section 4(a) with a focus on strategies for the primary prevention of breast cancer, and methods to prevent breast cancer metastasis. Program directors may—
 (i)convene workshops and confer with experts in both the public and private sector;
 (ii)identify areas of study;
 (iii)identify all areas where resources could be leveraged; and
 (iv)carry out other functions of the Commission that are approved by the Chairperson and that the Chairperson deems necessary to carry out the purpose described in section 4(a).
 (B)Working with relevant Federal agencies to identify areas of concurrent interests in order to maximize Federal investment and stimulate collaborative projects.
 (C)Monitoring the progress of areas of study and recommend restructure or termination.
					8.Coordination and
 nonduplicationTo the maximum extent practicable, the Commission shall ensure that the activities of the Commission are coordinated with, and do not duplicate the efforts of, programs and laboratories of other government agencies.
		9.Evaluation of
			 the Commission
			(a)In
 generalThe President shall enter into an agreement with the Institute of Medicine of the National Academy of Sciences under which the Institute, after the Commission has been in operation for 3 years, shall evaluate the Commission's progress towards achieving the purpose described in section 4(a).
 (b)InclusionsThe evaluation under subsection (a) shall include—
 (1)a recommendation on whether the Commission should be continued or terminated; and
 (2)a description of lessons learned from operation of the Commission.
 (c)AvailabilityOn completion of the evaluation under subsection (a), the Commission shall make the evaluation available to the Congress and the public.
			10.Authorization
			 of funding
			(a)Authorization
 of appropriationsTo carry out the purpose of this Act, there are authorized to be appropriated—
 (1)$8,000,000 for fiscal year 2016;
 (2)$12,000,000 for each of fiscal years 2017 and 2018; and
 (3)such sums as may be necessary for each fiscal year thereafter until the Commission is terminated.
 (b)LimitationNone of the amounts appropriated for a fiscal year under subsection (a) shall be used for the operation or construction of any laboratories or pilot plants.
 11.TerminationThe Commission shall terminate on June 1, 2020.